Citation Nr: 1032588	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  10-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 











INTRODUCTION

The appellant does not have qualifying service with the United 
States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2009 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department verified that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 
38 C.F.R. § 3.203 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Decision

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In July 2009, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
Certificate from the Republic of the Philippines, Department of 
National Defense, submitted by the appellant fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
as it is not an official document of the appropriate United 
States service department, but rather a document from the 
Philippine government.  As such, this document may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits including the one-time 
payment from the Filipino Veterans Equity Compensation Fund.          

The appellant has also submitted a Record of Military Service 
from the Philippine Veterans' Association.  However, because this 
document is not an official document of the appropriate United 
States service department, it may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits including the one- time payment from 
the Filipino Veterans Equity Compensation Fund.  See 38 C.F.R. 
§ 3.203.     

The appellant has further submitted copies of various 
identification cards and a copy of his passbook with the 
Philippine Veterans Bank.  These documents, however, do not 
establish qualifying service for purposes of legal entitlement to 
the one-time payment from the Filipino Veterans Equity 
Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.   Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  The proper course for the applicant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not sufficient 
for benefits administered by VA.  This Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
veteran for the purpose of establishing entitlement to VA 
benefits including the one- time payment from the Filipino 
Veterans Equity Compensation Fund.


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certifications of 
service are binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the Filipino Veterans Equity 
Compensation Fund is precluded based upon the appellant's lack of 
qualified service; therefore, legal entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


